Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection of claims 1-11 as being unpatentable over the prior arts has been withdrawn as a result of the amendment and in view of applicant’s remarks and the claims are allowable over the prior arts. However the rejection of claims 12-20 is maintained for lack of amendment and/or argument. 
With regard to the double patenting rejection, it is maintained as no terminal disclaimer has been filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,553,204. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent for the same reason set forth in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 6,816,837) and in view of Kanjaria et al. (US 10,089,070).
As to claim 12, Davis teaches a computer-implemented conversational agent (200) method, comprising:
receiving a natural language conversation between a conversational agent, (Fig.1, 116, 130) executed by at least one hardware processor and a user, wherein the natural language conversation takes place between the user and the at least one hardware processor executing the conversational agent (Fig.6, 602, 604, Col.5, line 50-Col.6, line 22);
interpreting the natural language conversation (606, 608) by the conversational agent by processing the utterances in the natural language conversation;
based on the interpreting, determining (610) that a set of utterances in the natural language conversation is to be recorded as a macro (if no match found for the utterances Fig.6, 614); and
storing the macro in a database (Fig.5, 516, Fig.2, 128) with an associated macro identifier (Figs.3, 7-8)


    PNG
    media_image1.png
    829
    540
    media_image1.png
    Greyscale

It is noted that Davis doesn’t explicitly teach the step of tokenizing and parsing the utterances.
However Kanjariya in same field teaches voice activated network interface comprising receiving voice command, interpreting the command, building macro based on the interpreting, wherein the step of interpreting the command comprises tokenizing and parsing the utterance (Figs.5, 7-8; abstract; Col.2, lines 1-12, Col.7, lines 37-40).

The combination would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of improving the recognition process. 

    PNG
    media_image2.png
    499
    648
    media_image2.png
    Greyscale

As to claim 13, Davis teaches prompting the user by the computer conversational agent to input the macro identifier (macro name 510; Col.6, lines 55-58).
As to claims 14 and 18, Davis teaches replaying the macro in response to detecting an utterance that includes the macro identifier in a subsequent natural language conversation, wherein the replaying of the macro executes a function specified in the set of utterances (Col.4, lines 42-50).
As to claims 15-16, Davis teaches parameterizing the macro, wherein the macro identifier is uttered with a parameter and in response executed with the parameter (314, 316, 318).

As to claim 19, according to Davis a new conversational agent comprising a set of macros stored in the database is generated/recorded (Fig.1, 130).
As to claim 20, Kanjariya teaches exporting the macro to a server and other receivers (Col.3, lines 56-60)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657